Citation Nr: 1400265	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-22 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure.

2.  Entitlement to service connection for vitiligo.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Dr. LH, PhD


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript of the proceeding has been associated with the claims file. 

In July 2011, the Board remanded the claims for additional development.  The case has since been returned to the Board for further appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to service connection for memory loss and an acquired psychiatric disorder, to include PTSD and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and he is not shown to have been exposed to herbicides in service.

2.  The preponderance of the evidence shows that the Veteran's diabetes mellitus, type II, was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The credible evidence of record shows that the Veteran's vitiligo was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection vitiligo have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in July 2009 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment and personnel records, VA treatment records, and lay statements have been obtained.  

As noted, this case was previously remanded for additional development in July 2011.  In accordance with the remand directives, ongoing VA treatment records dating since January 2008 were obtained in July 2011.  The Veteran was afforded VA examinations to determine the nature and etiology of his claimed diabetes and vitiligo conditions in July 2011.  Records from the Social Security Administration (SSA) were also obtained in August 2011.  The claims was readjudicated in a September 2012 supplemental statement of the case (SSOC).  Thus, there is substantial compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The VA examinations afforded the Veteran to determine the nature and etiology of the claimed disabilities, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed type II diabetes mellitus and vitiligo disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also observes that the Veteran was afforded a Travel Board hearing in December 2010 before the undersigned Veterans Law Judge during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumptive period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes mellitus and organic disease of the nervous system are explicitly listed under 38 C.F.R. § 3.309(a).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b).

Service connection may be presumed for diabetes mellitus if the disease became manifest to a compensable degree within the first year after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection for diabetes mellitus and chloracne or other acneform disease consistent with chloracne may also be presumed where the veteran was exposed to certain herbicides during service.  38 C.F.R. §§ 3.307, 3.309(e).

For the purpose of establishing entitlement to presumptive service connection, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  38 C.F.R. § 3.307(a)(5).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b). 

Factual Background and Analysis 

Herbicide Exposure

There is a rebuttable presumption of exposure to herbicides if claimant served in the Republic of Vietnam during the period January 9, 1962 to May 7, 1975.  See 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  VA has also established the use of tactical herbicides on the demilitarized zone (DMZ) of Korea and on the perimeters of air bases in Thailand during specific periods, but the Veteran does not assert service in the Republic of Vietnam, Republic of Korea, or Kingdom of Thailand, so those presumptions are not applicable in this case.

The Veteran's service record shows he served on Okinawa from November 1965 to late 1966 as a general warehouse man and inventory clerk.

The Veteran's statements and testimony suggest that he was exposed to herbicides while stationed in Okinawa in from 1965 to 1966.  In July 2009, he stated that herbicides were sprayed at a warehouse that he worked in and on a rifle range where he trained at Camp Hansen.  In May 2009, he stated that herbicides spilled on him while unloading 55 gallon drum containers from transport and supply ships.  He also stated that herbicides were sprayed around his barracks at Camp Sukiran.  During the December 2010 Travel Board hearing, he testified that he believed that the substance spilled on him was herbicides.  He described the substance spilled on him as a transmission fluid colored liquid jello.  He stated that he knew it was agent orange because he and others opened a barrel and it was not gasoline, diesel fuel, motor oil, or heating oil.  He was admittedly unsure where the barrels were intended to go as he was reportedly told to just unload it on inquiry.  He also admitted that the substance may have been different kinds of chemicals because some were marked with triangles while others were not.  

In support of his claim the Veteran has submitted an article indicating that use of tactical herbicides has been suspected by many but consistently denied by the Department of Defense.  The article cited a January 1998 decision by the Board in which a claimant was granted service connection for prostate cancer based on exposure to herbicides in Okinawa in the early 1960s.  The Veteran suggests that this essentially constitutes evidence that the Board has generally conceded the presence of herbicides on Okinawa.  However, each decision by the Board is necessarily based on review of the evidence of record in a particular claims file and accordingly has no precedential value toward adjudication of appeals by other claimants such as the present Veteran who may appear to be similarly placed.  See 38 C.F.R. § 20.1303 (2013).  Accordingly, this article is entitled to no probative weight in determining whether the Veteran was exposed to herbicides while stationed in Okinawa.

The Board finds that the Veteran's claimed exposure to herbicides while stationed on Okinawa to be outweighed by the more probative evidence to the contrary.  Indeed, the Veteran has not demonstrated that he is competent to identify herbicides, including those (2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram) for which presumptions of service connection may apply.  38 C.F.R. § 3.307(a)(6) (2013).  Moreover, the evidence of record is against a finding that the Veteran was exposed to such herbicides during his service in Okinawa from 1965 to 1966.  According to the M21-1MR at IV.ii.2.C.10.r, the applicable Department of Defense (DoD) list does not indicate that herbicides were used or stored in Okinawa.  Consequently, the most probative evidence shows that the Veteran was not exposed to any herbicide during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307(a)(6) (2013).

Finally, the Board notes that the Veteran's testimony at the Board hearing regarding unloading what he believed, based on its appearance and consistency, to be barrels of Agent Orange in service in Okinawa is merely speculative at best, and it is not consistent with the Veteran's statements made in July 2009 shortly after he filed his claim, i.e., that he came into contact with Agent Orange on base in Okinawa because it was sprayed at the warehouse where he worked, and also at the rifle range and embarkation school, which alleged contacts were never mentioned by the Veteran at the Board hearing.  See also Statement, May 2010.  In light of the changing accounts regarding the Veteran's alleged exposure to Agent Orange, the Board finds that it lacks credibility and probative value.  The Board adds that there is no evidence that the Veteran ever served in Vietnam, nor does he assert any such service, such that herbicide exposure may not be presumed in this case.  38 C.F.R. § 3.307(a)(6)(iii). 

Type II Diabetes Mellitus

The Veteran claims that he incurred diabetes mellitus as a result of exposure to Agent Orange in Okinawa.  As discussed in detail above, however, the Board finds that there is no credible evidence that the Veteran was exposed to herbicides during service.  The Board adds that the Veteran's personnel records do not reflect any service in the Republic of Vietnam, and the Veteran has never asserted any service in Vietnam, such that exposure to herbicides may not be presumed.  38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board will not address presumptive service connection, or direct service connection, based on herbicide exposure any further herein.

The Board also notes that there is no conclusive lay or medical evidence in the claims file of diabetes mellitus in service or within one year of service so as to allow for presumptive service connection as a chronic disease under 38 C.F.R. § 3.309(a).  The Board acknowledges that the Veteran's service treatment records do contain an October 1966 service treatment record reflects that the Veteran's two-hour postprandial blood sugar (glucose) test revealed a blood sugar level of 90 mg/dl, and that he was referred for further evaluation.  A subsequent October 1966 record reflects that the Veteran reported losing 15 pounds over the past year, and that he had symptoms of thirst and frequency of urination as well as low back pain.  A diagnosis of "rule-out diabetes" was recorded, and a fasting blood sugar test was ordered.  Another October 1966 treatment record reflects that the Veteran's fasting blood sugar was 125 mg/dl, and another two-hour postprandial blood sugar (glucose) test was ordered, although there is no further record of any blood sugar testing having been performed in service.  A July 1967 separation examination, however, shows that urinalysis at that time was negative for albumin and sugar.  

The Veteran is not, however, precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

Post-service VA treatment records show the first evidence of diabetes sometime between 1993 and 2008.  In this regard, a July 2009 statement from Dr. G, the Veteran's private primary care physician, states that diabetes was diagnosed in 1993.  Laboratory findings, however, show blood glucose readings of 89 in May 1992, 161 in June 1993, 109 in March 1994, 145 in April 1998, 120 in June 2007, and 153 in March 2008.  At the hearing, the Veteran testified that he was diagnosed with diabetes in the 1980s or 1990s, however, it was managed by diet given his resistance to taking medication.  VA treatment records show a confirmed diagnosis of diabetes mellitus in August 2008.  In any event, the Veteran does not allege, nor does the evidence show, that he was diagnosed with type II diabetes mellitus until at least 1993, more than 25 years following his discharge from active service.  

VA and private treatment records dated through 2011 reflect that the Veteran has been treated for type II diabetes mellitus, however, these records do not include any opinion as to the etiology of the Veteran's diabetes mellitus.  On an Agent Orange registry examination in February 2011, the examiner noted that the Veteran reported being exposed to Agent Orange while in service in Okinawa (not Vietnam) and that he presented documents to suggest that Agent Orange was stored and used in Okinawa and has had precedence in terms of a Veteran in Japan who was service connected for disability due to herbicide exposure.  The examiner stated that "IF he were exposed to Agent Orange, his currently controlled type II diabetes mellitus would be considered a presumptive condition.  As noted above, however, there is no competent and creditable evidence showing the Veteran was exposed to herbicides during his active service in Okinawa.  

In July 2011, the Veteran was afforded a VA examination to determine whether the Veteran's type II diabetes mellitus may otherwise be related to any incident of his active military service, to include diagnosis of rule out diabetes therein.  The examiner acknowledged the Veteran's service in Okinawa and that he underwent diagnostic testing for diabetes therein, however it was not completed.  He noted a post-service diagnosis of type II diabetes mellitus in 1993 on routine medical testing, at which time he was asymptomatic.  Following a review of the claims file and medical records and interview and examination of the Veteran, the examiner opined that the Veteran's type II diabetes mellitus is less likely as not caused by or a result of diagnosis of rule out diabetes in October 1966 with complaints of polyuria, increased thirst, lethargy, and back pain.  The examiner reasoned that the Veteran had an elevated fasting glucose (125 mg%) and a 2-hour oral glucose tolerance test was ordered, which showed normal results (90 mg%).  He noted that a urine culture showed coagulase negative micrococcus, too numerous to count.  He opined that the Veteran's presenting symptoms were likely due to a urinary tract infection.  He stated that although diabetes was considered in the differential diagnosis, appropriate testing was done and was negative.  Thus, he concluded that the Veteran's subsequent diagnosis of type II diabetes mellitus two decades later is more likely to due the Veteran being overweight.

The only evidence of record suggesting any relationship between the Veteran's type II diabetes mellitus and his active service are the Veteran's own statements asserting Agent Orange exposure in Okinawa and his opinion that such exposure caused his diabetes.  However, the Board has found that there is no competent or credible evidence of record of the Veteran's claimed herbicide exposure during service.  Also, the fact that the Veteran was not conclusively diagnosed with diabetes mellitus until more than 25 years post-service weighs heavily against any alleged association to service.  See Maxson v. Gober, 230 F.3d  1330, 1333 (2000).  The only competent and credible evidence of record as to the etiology of the Veteran's diabetes mellitus weighs against the claim.  The Veteran has not presented any opinion to the contrary.  

Vitiligo 

During the December 2010 hearing, the Veteran claimed that service connection for vitiligo is warranted as it had onset during his active military service in Okinawa with the presence of two white spots on the inner part of his thigh.  He reportedly went to sick call and was not it was nothing.  He reported that it first appeared in his hairline in 1967 or 1968 with worsening 10 to 15 years prior to the hearing.  VA treatment records also show that the Veteran has related his vitiligo to herbicide exposure during service.

On review, the Board finds that there is no basis on which to grant service connection for the Veteran's currently diagnosed vitiligo.  As discussed in detail above, there is no credible evidence that the Veteran was exposed to herbicides during service.  Moreover, in the case of veterans who have been exposed to an herbicide agent during active service, 38 C.F.R. § 3.309(e) provides presumptive service connection for certain listed diseases.  See also 38 U.S.C.A. § 1116.  The Board notes, however, that the diseases listed in 38 C.F.R. § 3.309(e) do not include vitiligo.  Accordingly, even if exposure to herbicide agents was established in this case, there can be no presumptive service connection for vitiligo based on herbicide exposure.  

The Veteran is not, however, precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran's service treatment records are negative for any complaint, finding, or diagnosis of vitiligo during service.  There is, however, diagnostic assessment of tinea pedis in June 1966.  Separation examination on July 1967 showed marks and scars of "Circ," which is a medical abbreviation for circumcision, and "VSULA," which is a medical abbreviation for vaccination scar, upper left arm.

Private post-service treatment records received from Dr. G, the Veteran's private primary care physician since February 1985, show treatment in May 1991 for poison ivy all over since four days prior with diagnostic assessment of dermatitis.  In August 1991, he complained of itchy head, arms, chest, and legs on and off with no rash since 2 months prior.  His skin was described as dry and without lesions on examination.  Diagnostic assessment was dermatitis - dry skin, for which moisturizing cream was recommended.  In September 1991, his head was still itchy and diagnostic assessment was mosquito bites on scalp.  In November 1991, there was no rash.  On review, of private treatment records from Dr. G dating from 1985, it appears that the first diagnostic assessment of vitiligo was documented in 2003, however, contrary to the Veteran's hearing testimony that this condition had been present since service, in a July 2009 letter Dr. G stated that vitiligo was initially diagnosed in 1993.  

Records received from dermatology at the University of Connecticut Medical Center dated from November 2004 to March 2005 show that the Veteran was diagnosed with vitiligo, which was present on his hands, face, chest, arms, and shoulders.  Contrary to the Veteran's hearing testimony that his vitiligo had onset during service, records from this facility document a reported onset of two to three years prior.  

VA treatment records show diagnostic assessment of vitiligo, however, there is no mention of any opinion as to onset or etiology of the condition.

In July 2011, the Veteran was afforded a VA skin examination to determine the nature and etiology of his claimed vitiligo disability.  The Veteran indicated that he had white skin spots in Okinawa in 1966, which were subsequently diagnosed as vitiligo.  He reported that the skin condition had been constant with itching.  He was reportedly offered phototherapy which he discontinued due to perceived lack of benefit.  There was no history of autoimmune diseases.  Examination showed extensive hypopigmented patches involving the entire face, parts of the neck, the entire trunk, and all four extremities.  Diagnostic assessment was vitiligo.  Following a review of the claims file to include the Veteran's service treatment and medical records, review of pertinent medical literature, and interview and examination of the Veteran, the examiner opined that he could not resolve the issue as to any relationship between the Veteran's vitiligo and his claimed exposure to herbicides without resort to speculation.  He reasoned that there is no medical documentation of the Veteran's exposure to herbicides, nor had vitiligo been established as a presumptive condition associated with herbicide exposure.  He cited medical literature and indicated that vitiligo is demonstrated to have occurred in several case reports following chemical exposure.  However, he stated that there is generally no generally medically accepted or legal nexus between agent orange and vitiligo, nor is there published medical evidence suggesting a link.  He further observed that there is no evidence in the Veteran's service medical records of any skin condition that may be related to his currently diagnosed vitiligo.  

On review, the only evidence of record linking the Veteran's currently diagnosed vitiligo condition to any incident of his military service is his own statements alleging that it is related to his claimed exposure to herbicides during service and that the condition had onset during service and has continued ever since.  For reasons already stated, the Board will not address the Veteran's theory of entitlement as it pertains to herbicide exposure.

As to the Veteran's assertion that vitiligo was present during service and has continued since, the Board finds that while the Veteran is competent to report this contention, it is not credible for the purpose of deciding this claim.  

In making all determinations, the Board must fully consider the lay assertions of record.  Here, the Veteran as a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  His statements are also competent and sufficient evidence of a diagnosis during service as a lay person is competent to identify hypopigmentation of his skin as contended during service which has been supported by subsequent diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau, 492 F.3d 1372, 1376-77.  Given that the nature of the claimed disability is hypopigmentation of the skin, the Board finds that the vitiligo is a disability is a type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

Nevertheless, as a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511.

In this case, prior to filing his claim for service connection, the Veteran has never dated the onset of his vitiligo condition during his active service.  Rather, treatment records from the University of Connecticut Medical Center dated in 2004 show a reported onset two to three years prior.  Private treatment records from the Veteran's private physician dating since 1985, to include a July 2009 statement from that physician show an onset no earlier than the 1990s.  Indeed, it seems unbelievable that Dr. G would document skin conditions on various parts of the Veteran's body in the 1990s without documenting any observance of vitiligo.  Moreover, the Veteran has associated a symptom of itchiness with his current vitiligo diagnosis, however, the aforementioned treatment records from Dr. G so reports of itching no earlier than a few days or months prior to seeking treatment in the 1990s.  At that time, only dry skin was noted.  In light of the foregoing, the Board finds that the Veteran's contention that his currently diagnosed vitiligo condition had onset during service to be not credible and entitled to no probative weight in deciding this claim.

To the extent that the VA opinion as it pertains to chemical exposure may be construed as a favorable nexus opinion, the Board finds this unpersuasive as the Veteran alleged chemical exposure to his upper body as opposed to his lower extremities which his where his claimed vitiligo condition was present during service.  Moreover, for reasons previously stated, the Board has found the Veteran's assertion as to the presence of vitiligo during service to be not credible.

The only evidence of record suggesting any relationship between the Veteran's vitiligo and his active service are the Veteran's own statements asserting onset during service.  However, the Board has found that there is no credible evidence of record that the Veteran's vitiligo had onset during service.  Also, the fact that the Veteran was diagnosis of vitiligo was not documented in post-service treatment records until the 1990s at the earliest, more than 25 years post-service, weighs heavily against any alleged onset during service.  See Maxson v. Gober, 230 F.3d  1330, 1333 (2000).  

In conclusion, the Board finds that the weight of the evidence is against the Veteran's claims for service connection for type II diabetes mellitus and vitiligo.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.

Entitlement to service connection for vitiligo is denied.


REMAND

The Veteran claims that he has an acquired psychiatric disorder, to include PTSD and depression, as a result of service.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.

As noted, the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD and depression, and memory loss, were remanded in July 2011 for additional development, to include obtainment of a VA examination to determine the nature and etiology of the claimed disabilities.  

The requested examination was performed in August 2011.  The examiner noted that the Veteran's diagnostic picture appeared to have caused considerable confusion over the years as evidenced by the multiplicity of diagnoses with which he has been afflicted, including early Alzheimer's disease based on complaints of memory.  The examiner stated that the Veteran's complaints of memory loss have persistent for nearly 10 years at the time of examination and during examination, the Veteran was able to recall 3 out of 3 items at 5 minutes without difficulty.  Thus, the examiner opined that it is completely impossible for the Veteran to have Alzheimer's disease, which is characterized by slow but relentlessly progressive memory loss.  He opined that sleep apnea, which the Veteran had been diagnosed with but was not receiving treatment for, is also known to cause memory problems and which is a much more likely cause of the Veteran's current cognitive difficulties.  He further stated that depression, however, is well known to cause perceived memory problems that are not apparent on formal testing as in this case and therefore depression is his most likely diagnosis.  

As to PTSD, the examiner ultimately concluded that the Veteran does not have a current diagnosis of PTSD for VA purposes due to various reasons ranging from reasons casting doubt on the veracity of the Veteran's claimed stressor in support of his claim for service connection for PTSD, the reported degree of trauma from his claimed stressor being out of proportion to the nature of the stressor, the likelihood of a childhood trauma having a more significant impact on the Veteran, and an unsupported conclusion that regardless of the foregoing, the Veteran still does not meet the diagnostic criteria for a diagnosis of PTSD as he does not have 3 or more criteria required for criterion C.  

Subsequently, a statement dated in November 2012 was received from the Veteran's VA treating psychiatric treatment provider, SM, MSW, which described numerous errors or misinterpretations in content in the August 2011 VA examination report.  As many of the alleged misinterpretations or errors alleged were contained in the examiner's reasoning against a finding of PTSD, the Board finds that it is necessary to obtain an addendum opinion from the August 2011 VA examiner addressing the alleged errors or misinterpretations in the August 2011 examination report.  Obtainment of an addendum opinion is also necessary so that a supporting rationale may be obtained for conclusion that the Veteran does not meet the DSM diagnostic criteria for diagnosis of PTSD as he does not have 3 or more criteria required for criterion C.  

The claim of service connection for memory loss is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, and must be deferred pending readjudication of that claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all of the Veteran's VA medical and psychiatric treatment records dated from November 2012 to present and associate them with the claims file.  If any of these records are found to be unavailable, please make a notation of such in the claims file.

2. Then, refer the claims file and a copy of this REMAND to the VA examiner who performed the August 2011 examination, or, if he is unavailable, to a psychologist or psychiatrist, for clarification as to the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD and depression.  If it is determined that a new examination is necessary, it should be accomplished.  

Ask the examiner to identify all psychiatric disorders.  A diagnosis of PTSD under DSM-IV criteria should be made or definitively ruled out.  If PTSD is ruled out, the examiner must explain why each diagnostic criteria for diagnosis of PTSD is or is not satisfied.  The examiner should reconcile conflicting opinions of record, to include the opinion provided by the August 2011 examiner and the November 2012 statement from Veteran's VA treating psychiatric treatment provider, SM, MSW, describing numerous errors or misinterpretations in content in the August 2011 VA examination report, and the December 2010 opinion from Dr. LH, PhD.

If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis and explain why the stressor is or is not adequate to support a diagnosis of PTSD.  The claims folder (including the October 1966 service treatment record showing depressive reaction) should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  The examiner must provide a complete rationale for all findings.  

As to any other psychiatric disorders identified on examination, ask the examiner to please provide an opinion as to whether it is at least as likely as not that each disorder identified is related to service.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3.  Perform any additional development deemed necessary, and then readjudicate the Veteran's claims.  If his claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


